 

 

Case 1:19-cv-10856-GBD Document 27 Filed 04/21/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

TaeoRth es,

DONORDIRECT.COM, INC., 1 Dai’ ai TEAR 1200
Plaintiff, ORDER
-against- 19 Civ. 10856 (GBD)

BLUEFIN PAYMENT SYSTEMS LLC, a/k/a Capital
Payments LLC,

Defendant.

GEORGE B. DANIELS, United States District Judge:

The May 12, 2020 status conference is adjourned to July 14, 2020 at 9:45 a.m.

 

Dated: New York, New York SO ORDERED.
April 21, 2020
ge 8 2 Vote
“L
WB. DANIELS

‘ ee District Judge

 

 
